Citation Nr: 0532871	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to September 
1948 and from August 1950 to May 1952.  He died on May [redacted], 
1994; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision in which 
the RO denied service connection for cause of the veteran's 
death.  The appellant filed a notice of disagreement (NOD) in 
October 1994, the RO issued a statement of the case (SOC) in 
November 1994, and the appellant filed a substantive appeal 
in January 1995.

In March 1997 and August 2000, the Board remanded this matter 
to the RO for additional evidentiary development.

In August 2002, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  Later, however, in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO.  
In September 2003, the Board remanded this matter to the RO 
for additional notification and development.  After 
undertaking the requested action, and considering the newly 
received evidence, the RO continued its denial of the 
appellant's claim (as reflected in the April 2005 
supplemental SOC (SSOC)).  

As a final preliminary matter, the Board notes that in the 
September 2003 remand, the Board referred to the RO for 
appropriate action the matter of the appellant's entitlement 
to dependency and indemnity compensation (DIC), pursuant to 
the provisions of 38 U.S.C. § 1318.  To date, the record does 
not reflect that any action has been taken with respect to 
any such claim.  Hence, the Board, again, refers the 
appellant's claim for DIC, pursuant to 38 U.S.C. § 1318, to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the veteran's lifetime, service connection was in 
effect for amputation of the lower third of the left leg 
(rated as 100 percent disabling); left suppurative otitis 
media and right pes planus (each rated as 10 percent 
disabling); and shell fragment wounds of the left hand, right 
foot, and right leg (rated as zero percent, or, non-
compensably disabling).  The combined evaluation was 100 
percent, from October 1986.

3.  The veteran died in May 1994.  The death certificate 
lists the immediate cause of death as ventriculartachy cardia 
due to or as a consequence of dilated cardiomyopathy due to 
or as a consequence of coronary artery disease.

4.  The most persuasive medical opinion evidence indicates 
that the service-connected amputation of the lower third left 
leg did not cause or contribute substantially or materially 
to cause the veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 1994 SOC; June 1999, September 1999, 
October 2001, and April 2005 supplemental SOCs (SSOCs); and 
the RO's letters of April 1997, September 2000, August 2001, 
October 2004, and December 2004, the RO notified the 
appellant of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to present such 
information and evidence.  

The Board also finds that the notice letters of April 1997, 
September 2000, August 2001, October 2004, and December 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letters also requested that she 
identify and provide the necessary releases for any medical 
providers from whom she wished the RO obtain medical records 
and consider evidence, and that she also had the option to 
furnish private medical records on his own.  In addition, she 
was advised to submit relevant evidence in her possession and 
to notify the RO of any pertinent evidence or information.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided after 
the June 1994 rating action on appeal; however, the Board 
finds that any lack of any pre-adjudication notice in this 
appeal has not prejudiced the appellant in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As noted above, the 
RO issued the November 1994 SOC and June 1999, September 
1999, October 2001, and April 2005 SSOCs (to include the 
Board's March 1997, August 2000, and September 2003 remands) 
explaining what was needed to substantiate the appellant's 
claim and the appellant was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
appellant of the VCAA duties to notify and assist in its 
letters of October 2004 and December 2004.  Although the 
letters of April 1997, September 2000, and August 2001 well 
before the VCAA was enacted, the notice they provided is 
consistent with its requirements.  

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim on appeal.  The veteran's service medical records and 
private treatment records have been associated with the 
claims file.  The RO arranged for two medical opinions, one 
of which is from a physician at a VA Medical Center (VAMC) 
and the other from an independent medical evaluation (IME).  
In addition, the appellant furnished an opinion from a 
private physician in support of her claim.  All of these 
opinions are associated with the claims file.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence that is pertinent to the claim on appeal 
that needs to be obtained. 

Hence, to whatever extent VA has erred in not fulfilling the 
VCAA's notice requirements prior to the RO's initial 
adjudication of the claim, such error is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II. Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

A service-connected disability is one due to disease or 
injury incurred or aggravated in service (see 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303), or one that was caused or is 
aggravated by an already service-connected disability (see 38 
C.F.R. § 3.310(a)).

The death certificate lists the immediate cause of death as 
ventriculartachy cardia due to or as a consequence of dilated 
cardiomyopathy due to or as a consequence of coronary artery 
disease.

Initially, the Board notes the appellant does not 
specifically allege, and the evidence does not indicate, and 
that any of the conditions listed on the veteran's death 
certificate was directly related to the veteran's military 
service.  The record reveals no evidence of complaints, 
findings, or diagnosis ventriculartachy cardia or its 
underlying conditions (dilated cardiomyopathy and coronary 
artery disease) during service, and there is no competent 
medical evidence or opinion relating any of these post-
service diagnoses to any incident of service.

What the appellant does contend is that the veteran's death 
was related to his service-connected amputation of the lower 
third of the left leg.  After carefully reviewing the record, 
the Board finds, however, that the most probative and 
persuasive evidence on this question weighs against the 
appellant's claim.

In a May 1999 statement, Nabil Jaarmukli, M.D., a VA 
cardiologist, indicated that he reviewed the veteran's claims 
file.  Dr. Jarmukli opined that he saw no specific medical 
basis for the veteran's medical problem of hypertension, CVA, 
or dilated cardiomyopathy to be related in any way to the 
amputation that he had.  

W. Stanley Jennings, M.D. (a private physician), offered a 
statement and opinion on the matter in September 1999.   He 
opined that there was a connection between the amputation of 
the veteran's left lower leg and the cause of his death, 
which was coronary artery disease with hypertensive 
cardiovascular disease.  He further opined that it was highly 
probable that the veteran's lower left leg amputation 
contributed to his death.  In support of his opinion, Dr. 
Jennings noted that he reviewed the medical records in his 
possession and that he had clear recall of the events leading 
up to the veteran's death.  He indicated that the loss of the 
left leg produced a stress illness in the veteran's life that 
lead to a hypertensive disorder that caused the cerebral 
hemorrhage.  With regard to Dr. Jarmukli's opinion, Dr. 
Jennings he disagreed with the other physician's opinion and 
maintained that the veteran had a history of a stress 
illness, a history of increasing cardiac disability, and 
cerebral vascular accident directly related to the amputation 
of the lower left leg.  Dr. Jennings stated that Dr. Jarmukli 
could not prove beyond any doubt that the amputation and the 
death were unrelated, and that the other physician could only 
state that there was no specific medical basis for saying 
that there was a relationship.  He pointed out that Dr. 
Jarmukli did not know, treat, or even talk to the veteran and 
that he did not know what the veteran's life was like before 
and after the amputation.  

Dr. Jennings noted that different patients react differently 
to amputations, and that the veteran was unable to deal with 
the stress, and that it eventually killed him.  Dr. Jennings 
indicated that just because it took many years to build up to 
a fatality did not indicate that the events were unrelated.  
The psychological factor in cardiac condition and cerebral 
vascular accidents was well documented in medical literature.  
He concluded his statement by pointing out that medical 
records alone did not give the whole picture.  

Dr. Jennings also made reference to a prior opinion, which is 
of record.  In a statement dated in March 1981, Dr. Jennings 
briefly noted the veteran's service history of stepping on a 
mine and the injuries that resulted therein.  He indicated 
that the veteran had been a patient of his for many years and 
that the appellant noted the veteran's anxiety many times 
after his discharge from service.  He opined that the loss of 
the veteran's leg years ago produced a stress illness in the 
veteran's life that lead to hypertension, which was the 
identified cause of the cerebral hemorrhage.  He also 
indicated that it was with reasonable medical probability 
that the CVA was service-connected.

The opinion of an IME was obtained to resolve the conflicting 
evidence.  In an opinion received in June 2000, Edward M. 
Geltman, M.D., a cardiology specialist, indicated that he had 
reviewed the records that were sent to him and responded to 
the specific questions posed.  Dr. Geltman noted the comment 
in Dr. Jenning's November 1981 statement that "the loss of 
his leg years ago produced a stress illness in his life 
leading to hypertension disorder which is the identified 
cause of cerebral hemorrhage".  Dr. Geltman noted that the 
only actual blood pressure recordings available that preceded 
the stroke were from VA examinations in August 1953 (110/65) 
and September 1958 (126/70), and that neither represented 
hypertension.  He also referred to an August 1953 chest x-ray 
that was normal, without cardiac enlargement.  Dr. Jennings 
admission history and physical examination for the veteran's 
admission for a stroke dictated in March 1981 under past 
history indicated "unchanged from prior admission.  
Essentially patient had loss of leg during military service, 
but has no other significant disease disorders" (emphasis 
added by Dr. Geltman).  Dr. Geltman concluded, therefore, 
that there was no medical documentation available to him that 
indicated essential hypertension preceding the veteran's 
stroke and that if Dr. Jennings had office records that 
documented this condition, then they were not provided.  

In response to the question regarding elevated blood pressure 
readings during the veteran's hospitalization for stroke and 
whether it represented essential hypertension, Dr. Geltman 
responded that the admission blood pressure reading was 
150/90 at the time of the hospitalization for stroke with 
subsequent readings of 170/90 and 170/100.  He noted that 
neither Dr. Jennings admission note nor Dr. Levy's or Dr. 
Boff's consult notes commented on a prior history of 
hypertension.  He opined that it was more likely that the 
elevated blood pressure readings for stroke represented a 
hypertensive response to the stroke, which was a very common 
response to a brain injury.  He indicated that there was no 
evidence that these blood pressure readings represented 
chronic hypertension.

In response to the question as to whether it was at least as 
likely as not that the veteran's service-connected disability 
produced stress resulting in his heart condition or caused 
stress resulting in hypertension and heart disease that 
caused the veteran's death or whether the disability caused 
stress that lead to hypertension that lead to stroke or 
caused stress that resulted in stroke, he noted that there 
was the medical literature that indicated an association 
between stress and activation of the sympathetic nervous 
system and hypertension in laboratory animals.  There was 
also an association between levels of emotional distress and 
coping mechanisms and the presence of anger and the 
likelihood of developing hypertension or experiencing 
coronary events.  He noted, however, that these studies 
appeared to apply to populations in general but were hard or 
impossible to relate to individuals and their specific 
clinical occurrences.  Some of the types of reactions to 
stress were dependent upon the patient's intrinsic 
personality and coping mechanisms ("hot reactors" or "type 
A personality"), as much or more than the type and level of 
stress.  Dr. Geltman indicated that, in the veteran's case, 
there was no prospective documentation present in the records 
he reviewed to suggest that the veteran suffered from 
significant emotional distress, had a "type A' personality, 
or was a "hot reactor".  He saw no documentation that the 
veteran sought or received psychiatric help or received 
prescription drugs for anxiety, depression, or stress related 
illness.  He also noted that the veteran did not manifest 
hypertension before his stroke and, thus, opined that it was 
highly unlikely that stress related to the veteran's service 
related disability contributed to his stroke, myocardial 
infarction, congestive heart failure, or arrhythmias.  Dr. 
Geltman also opined that since the stroke occurred in 1981 
and the myocardial infarctions occurred in April and May 
1994, it was also highly unlikely that stress related to the 
stroke had any measurable contribution to the cardiac events 
of 1994.  He noted that there were office records from 1992 
to 1994 and hospital admission notes from that interval for 
review, and that none of these record mentioned stress, 
stress-related illness, depression, anxiety or list any 
psychoactive medications being administered to the veteran.  
He indicated that it was noted in several places that the 
veteran was a former smoker, which was a significant risk 
factor for stroke, peripheral vascular disease, and 
myocardial infarction.

Dr. Geltman stated that, given his discussion (as noted 
above), it was clear that he disagreed with the opinions of 
Dr. Jennings.  He stated that since there was no prospective 
documentation of objective evidence of either "stress 
illness" or hypertension subsequent to his hospital 
discharge from his stroke in 1981 and before his myocardial 
infarction in 1994, it was highly unlikely that there was any 
association between the stroke and the myocardial infarction 
other than the veteran's underlying risk factors for vascular 
disease.  He noted that the office records' only reported 
blood pressures readings (October 1999 - 135/80, March 1993 - 
120/80, and July 1993 - 130/80) were normal as was the blood 
pressure at the time of his arterial dopplers, in February 
1994, ad at the time of his hospital admission in April 1994.  
He further pointed out that hypertension was not listed as a 
diagnosis on the April 1994 discharge summary nor was 
anxiety, depression, or "stress illness".  Instead, he 
agreed with Dr. Jarmukli that there was no information 
linking the veteran's service related disability to his 
stroke, myocardial infarction, congestive heart failure, or 
death.  

The evidence in this case clearly presents opinions both for 
and against the appellant's claim.  In reaching its 
disposition of the claim on appeal, the Board has carefully 
considered and weighed the conflicting medical opinions, 
discussed in detail above.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

On the question of a medical relationship between the 
veteran's death and service, the Board finds that that the 
opinion of Dr. Geltman to be very persuasive.  He not only 
provided a more detailed rationale for his opinion than Dr. 
Jennings and pointed out deficiencies in the other 
physician's statement, but his opinion and rationale also are 
more consistent with the evidence of record.  

Dr. Jennings' opinions centered on the relationship between 
the veteran's left, lower leg amputation and resulting 
stress.  In his opinion, the amputation led to a stress 
illness that, over time, led to his CVA, coronary artery 
disease, and eventual death.  In addition, Dr. Jennings 
opined that the veteran's stress illness led to a 
hypertensive disorder and CVA was related to his 
cardiovascular hypertensive disease.    Dr. Geltman pointed 
out that none of the documents he reviewed indicated that the 
veteran ever sought or received psychiatric help and neither 
was he prescribed medication for anxiety, depression, or 
stress-related illness.  He also noted that none of the 
documentation available to him indicated that the veteran had 
hypertension prior to his stroke.  Indeed, the Board's review 
of the claims files also fails to reveal evidence of 
diagnosis or treatment of a stress illness or medicine 
prescribed for the treatment of anxiety, depression, stress 
related illness.  Likewise, medical records predating the 
veteran's stroke do not reveal evidence of hypertension.  In 
faction, hypertension is not mentioned in the medical records 
until September 1985, which is four years after the veteran's 
VCA.  Notably, all references to hypertension in VAMC records 
indicate it was initially fairly well controlled with diet 
and later controlled with medication.  VAMC records dated in 
March 1994, shortly before his death, also show that his 
hypertension was stable.

Dr. Jennings also indicated that psychological factors in 
cardiac conditions and CVAs were well documented in medical 
literature, but went no further.  On the other hand, Dr. 
Geltman offered a clear and concise explanation of what the 
medical literature says (to include citation to the 
literature he considered) and commented as to why he believed 
that such was not applicable to the veteran's situation.

Dr. Jennings also stated that Dr. Jarmukli's opinion did not 
prove beyond any doubt that the amputation and the death were 
not related.  The Board notes that the standard of proof is 
not beyond "any doubt", rather, the standard is "at least 
as likely as not".  Stated more simply, Dr. Jarmukli's 
opinion need only indicate that there is more than a 50 
percent probability that the veteran's left lower leg 
amputation was not related to the cause of his death.  In 
reviewing Dr. Jarmukli's statement, his opinion clearly finds 
no basis for linking the veteran's service-connected 
amputation with the cause of his death.

For the reasons stated, the Board finds that the opinions of 
Drs. Geltman and Jarmukli are more persuasive than the 
opinion of Dr. Jennings, and that, hence, those opinions are 
entitled to more weight.  It follows, then, that the weight 
of the competent medical evidence on the question of a 
relationship between the veteran's service-connected 
amputation and his death militates against the claim.

In additional to the medical evidence pertinent to this 
claim, the Board has considered the assertions advanced by 
the appellant in connection with the appeal.  The Board does 
not doubt the sincerity of the appellant's belief that 
service connection for cause of the veteran's death should be 
granted.  However, as a layperson without the appropriate 
medical training and expertise, she is not competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter-here, the causative relationship between a service-
connected disability and the veteran's death.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In this case, as noted above, the most probative medical 
evidence weighs against the claim.

Under these circumstances, the Board must conclude that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


